 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   JASON MCCOY,                                       No. 2:18-cv-2180 AC P
12                      Plaintiff,
13           v.                                         ORDER
14   SKY MASSEY, et al.,
15                      Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, seeks relief under 42 U.S.C. § 1983. The case

18   is referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

19   Rule 302. The Second Amended Complaint, ECF No. 16, is before the court for screening.

20      I.        SCREENING REQUIREMENT

21           The court is required to screen complaints brought by prisoners seeking relief against a

22   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

23   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are

24   “frivolous, malicious, or fail[] to state a claim upon which relief may be granted,” or that “seek[]

25   monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).

26           A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”

27   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

28   Cir. 1984). “[A] judge may dismiss . . . claims which are ‘based on indisputably meritless legal
 1   theories’ or whose ‘factual contentions are clearly baseless.’” Jackson v. Arizona, 885 F.2d 639,
 2   640 (9th Cir. 1989) (quoting Neitzke, 490 U.S. at 327), superseded by statute on other grounds as
 3   stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000). The critical inquiry is whether a
 4   constitutional claim, however inartfully pleaded, has an arguable legal and factual basis.
 5   Franklin, 745 F.2d at 1227-28 (citations omitted).
 6          “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
 7   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
 8   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550
 9   U.S. 544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
10   “Failure to state a claim under § 1915A incorporates the familiar standard applied in the context
11   of failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).” Wilhelm v. Rotman,
12   680 F.3d 1113, 1121 (9th Cir. 2012) (citations omitted). In order to survive dismissal for failure
13   to state a claim, a complaint must contain more than “a formulaic recitation of the elements of a
14   cause of action;” it must contain factual allegations sufficient “to raise a right to relief above the
15   speculative level.” Twombly, 550 U.S. at 555 (citations omitted). “‘[T]he pleading must contain
16   something more . . . than . . . a statement of facts that merely creates a suspicion [of] a legally
17   cognizable right of action.’” Id. (alteration in original) (quoting 5 Charles Alan Wright & Arthur
18   R. Miller, Federal Practice and Procedure § 1216 (3d ed. 2004)).
19          “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
20   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
21   Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual
22   content that allows the court to draw the reasonable inference that the defendant is liable for the
23   misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). In reviewing a complaint under this
24   standard, the court must accept as true the allegations of the complaint in question, Hosp. Bldg.
25   Co. v. Trs. of the Rex Hosp., 425 U.S. 738, 740 (1976) (citation omitted), as well as construe the
26   pleading in the light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor,
27   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969) (citations omitted).
28   ////
                                                        2
 1       II.       THE SECOND AMENDED COMPLAINT
 2              Plaintiff brings suit against five members of the medical staff at Mule Creek State Prison,
 3   where he was formerly incarcerated. Defendant Massey is a nurse; defendants Horowitz, Rudas,
 4   Rana and Matharu are doctors.
 5              Claim One of the SAC alleges that R.N. Massey and Dr. Horowitz were deliberately
 6   indifferent to plaintiff’s serious medical need on March 17, 2018, after plaintiff was assaulted by
 7   another inmate and suffered an injury to his jaw. Plaintiff was taken to the Triage Treatment
 8   Area and seen by Nurse Massey. Plaintiff realized from past experience that his jaw was broken.
 9   He explained this to Massey, and requested to see a doctor and have an x-ray. Nurse Massey
10   refused these requests despite knowledge of a likely broken bone, because custody staff told her
11   to only treat plaintiff for swelling; they told Massey that if she diagnosed a broken bone they
12   would have to write up the other inmate for assault, which they did not want to do. Massey
13   accordingly sent plaintiff back to his cell with only an ice pack and Motrin. Twelve to thirteen
14   hours later, plaintiff was returned to the Triage Treatment Area due to swelling and pain. Nurse
15   Massey and Dr. Horowitz knew that the prison had a dental x-ray machine that could take an
16   image of plaintiff’s jaw, but instead of using it they had him sent to an outside hospital for x-rays.
17   This delayed the diagnosis of plaintiff’s broken jaw.
18              Claims Two and Three allege that medical personnel at San Joaquin General Hospital
19   diagnosed plaintiff’s fracture and ordered that he receive a soft/liquid diet on return to the prison.1
20   Back at the prison, however, all defendants ignored these orders “for two whole days” despite
21   knowing that plaintiff could not chew solid food.
22       III.      FAILURE TO STATE A CLAIM
23              To state a § 1983 claim for violation of the Eighth Amendment based on inadequate
24   medical care, a plaintiff must allege “acts or omissions sufficiently harmful to evidence deliberate
25   indifference to serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 106, 97 S. Ct. 285, 292
26   (1976). To prevail, plaintiff must show both that his medical needs were objectively serious, and
27
     1
       Claims Two and Three rely on the same facts. Claim Two is framed in terms of cruel and
28   unusual punishment, and Claim Three is terms of deliberate indifference.
                                                   3
 1   that defendants possessed a sufficiently culpable state of mind. Wilson v. Seiter, 501 U.S. 294,
 2   299 (1991); McKinney v. Anderson, 959 F.2d 853 (9th Cir. 1992) (on remand). A serious
 3   medical need exists if the failure to treat a prisoner’s condition could result in further significant
 4   injury or the unnecessary and wanton infliction of pain. See, Wood v. Housewright, 900 F. 2d
 5   1332, 1337-41 (9th Cir. 1990). The requisite state of mind is “deliberate indifference.” Hudson
 6   v. McMillian, 503 U.S. 1, 4 (1992).
 7          Claim One is predicated on an alleged delay in diagnosis of plaintiff’s fractured jaw, but
 8   there are no facts demonstrating that the delayed x-rays cause plaintiff any harm. To establish a
 9   claim of deliberate indifference arising from delay in providing care, plaintiff must show that the
10   delay itself was harmful. See Hallett v. Morgan, 296 F.3d 732, 745-46 (9th Cir. 2002); Berry v.
11   Bunnell, 39 F.3d 1056, 1057 (9th Cir. 1994); McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir.
12   1991); Wood v. Housewright, 900 F.2d 1332, 1335 (9th Cir. 1990); Hunt v. Dental Dep’t, 865
13   F.2d 198, 200 (9th Cir. 1989); Shapley v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404,
14   407 (9th Cir. 1985). Plaintiff does not indicate that he received any treatment at San Joaquin
15   General Hospital that he would have received sooner had the facture been confirmed earlier, or
16   that any additional injury was caused by the passage of time between the injury and the diagnosis.
17   Accordingly, the allegation of delayed diagnosis—even assuming a deliberately indifferent state
18   of mind on the parts of the defendants—is insufficient to state a claim for relief.
19          Claims Two and Three are both based on a two-day failure to provide a liquid/soft diet.
20   The undersigned is unaware of authority for the proposition that two days without food rises to
21   the level of an Eighth Amendment violation. The Ninth Circuit has held that denial of 16 meals
22   over 23 days constitutes a serious deprivation within the meaning of the Eighth Amendment.
23   Foster v. Runnels, 554 F.3d 807, 812-813 (9th Cir. 2009). Other cases finding a sufficiently
24   serious deprivation involve the plaintiff being deprived of food entirely for more than two
25   consecutive days. See Cooper v. Sheriff of Lubbock Co., 929 F.2d 1078, 1082-83 (5th Cir.
26   1991); Reed v. McBride, 178 F.3d 849, 853 (7th Cir. 1999); Robles v. Coughlin, 725 F.2d 12, 16
27   (2d Cir. 1983). Moreover, the SAC is devoid of allegations showing that plaintiff suffered any
28   injury from the alleged temporary inability to eat.
                                                        4
 1            For these reasons the amended complaint fails to state a claim and will not be served.
 2   Plaintiff will be given the opportunity to file a third amended complaint.
 3      IV.      LEAVE TO AMEND
 4            Plaintiff will be given a final opportunity to amend. If plaintiff chooses to file a third
 5   amended complaint, it will take the place of the instant complaint. See Lacey v. Maricopa Cty.,
 6   693 F.3d 896, 925 (9th Cir. 2012). Any amended complaint should observe the following:
 7            An amended complaint must identify as a defendant only persons who personally
 8   participated in a substantial way in depriving plaintiff of a federal constitutional right. Plaintiff
 9   must provide facts showing the role of each defendant in violating his rights. Johnson v. Duffy,
10   588 F.2d 740, 743 (9th Cir. 1978).
11            An amended complaint must also contain a caption including the names of all
12   defendants. Fed. R. Civ. P. 10(a). Plaintiff may not change the nature of this suit by alleging
13   new, unrelated claims. See George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). Each
14   defendant should be identified by full name if possible, occupation, title if any, and department.
15            Any amended complaint must be written or typed so that it is complete in itself without
16   reference to any earlier filed complaint. See L.R. 220 (E.D. Cal. 2009). This is because an
17   amended complaint supersedes any earlier filed complaint, and once an amended complaint is
18   filed, the earlier filed complaint no longer serves any function in the case. See Loux v. Rhay, 375
19   F.2d 55, 57 (9th Cir. 1967) (“The amended complaint supersedes the original, the latter being
20   treated thereafter as non-existent.”), overruled on other grounds by Lacey v. Maricopa Cty., 693
21   F.3d 896 (2012).
22      V. PLAIN LANGUAGE SUMMARY OF THIS ORDER FOR A PRO SE LITIGANT
23            Your Second Amended Complaint has been screened. Even though this complaint does a
24   much better job of explaining who did what that violated your rights, the court finds that it still
25   does not state a claim for relief. You may amend the complaint one more time if you have facts
26   to add which will show (1) how the delay in x-rays harmed you, and (2) how the denial of a
27   soft/liquid diet for two days harmed you.
28            If you choose to amend your complaint, the third amended complaint must include all of
                                                         5
 1   the claims you want to make because the court will not look at the claims or information in the
 2   original complaint. Any claims not in the Third Amended Complaint will not be considered.
 3                                             CONCLUSION
 4           Accordingly, IT IS HEREBY ORDERED that:
 5           1. Plaintiff’s Second Amended Complaint, ECF No. 16, has been screened and found not
 6   to state a claim for relief.
 7           2. Within thirty days from the date of service of this order, plaintiff may file an amended
 8   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil
 9   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket
10   number assigned this case and must be labeled “Third Amended Complaint.” Plaintiff must file
11   an original and two copies of the amended complaint. Failure to file an amended complaint in
12   accordance with this order will result in a recommendation that this action be dismissed.
13           3. The Clerk of the Court is directed to send plaintiff a copy of the prisoner complaint
14   form used in this district.
15   DATED: May 24, 2021
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      6
